Citation Nr: 0122786	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in St. Cloud Hospital from October 12 to [redacted], 
1998, to include transportation by ambulance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1948 to June 1970.  
He died in October 1998, and the appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in St. Cloud, Minnesota, which denied the appellant's claim 
for reimbursement or payment for unauthorized medical 
services rendered in connection with the veteran's private 
hospitalization in St. Cloud Hospital from October 12 to [redacted], 
1998, to include transportation by ambulance.  A Board 
hearing was held on the issue at the St. Paul, Minnesota, RO, 
in June 2001, and the RO subsequently forwarded the case to 
the Board.  

At her Board hearing, the appellant testified that she 
believed that the veteran's lungs were damaged in service, 
and that the disease progressed after service until finally 
he could not breathe any more.  During the hearing, she was 
advised to discuss with her representative whether she wished 
to file a claim for service connection for the cause of the 
veteran's death.  However, such a claim is not on appeal at 
this time.





FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for residuals of fractures of the left tibia and fibula, 
assigned a 10 percent rating; loss of sense of smell, 
assigned a 10 percent rating; and right shoulder arthritis, 
nasal polypectomy, pansinusitis, and vasomotor rhinitis, each 
evaluated noncompensably disabling.   

2.  After transportation by ambulance, the veteran was 
hospitalized in St. Cloud Hospital from October 12 to [redacted], 
1998, during which time he was treated for resuscitated 
cardiac arrest, cerebral anoxia, respiratory arrest and 
chronic obstructive pulmonary disease; the hospitalization 
ended with his death.  

3.  The ambulance transportation, and the hospitalization in 
St. Cloud Hospital from October 12 to [redacted], 1998, were not 
authorized by the VA.

4.  At the time of the unauthorized medical services, the 
veteran was not treated for an adjudicated service-connected 
disability or for a non-service-connected condition 
associated with and held to be aggravating an adjudicated 
service-connected disability; he was not rated permanently 
and totally disabled due to service-connected disability; and 
he was not participating in a course of vocational 
rehabilitation under the auspices of the VA.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with the veteran's treatment at 
St. Cloud Hospital from October 12 to [redacted], 1998, to include 
transportation by ambulance, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant essentially contends that the VA should pay the 
costs associated with the veteran's terminal hospitalization 
from October 12, 1998 to October [redacted], 1998, because an 
emergency was present, VA facilities were not feasibly 
available, and the veteran's chronic obstructive pulmonary 
disease was due to service.  

The veteran had active service from August 1948 to June 1970.  

During his lifetime, the veteran was service-connected for 
residuals of fractures of the left tibia and fibula, with 
osteomyelitis, in remission, and painful scar, assigned a 10 
percent rating; loss of sense of smell, assigned a 10 percent 
rating; and right shoulder arthritis, nasal polypectomy; 
pansinusitis, and vasomotor rhinitis, each evaluated 
noncompensably disabling.  His combined evaluation was 20 
percent.  

The veteran filed a claim for service connection for chronic 
obstructive pulmonary disease in December 1986, which was 
denied in January 1987.  In November 1997, he filed a claim 
for service connection for nicotine dependence, and residuals 
thereof.  (He died prior to a decision on that claim.)

Records from Gold Cross Ambulance Service and St. Cloud 
Hospital reveal that on October 12, 1998, the veteran 
experienced a sudden onset of shortness of breath, asked his 
wife to call 911, and became unresponsive prior to the 
arrival of the ambulance.  Paramedics were noted to have 
resuscitated cardiac arrest, and he was admitted to the 
hospital with diagnoses of resuscitated cardiac arrest and 
chronic obstructive pulmonary disease.  However, he remained 
in a comatose state during the hospitalization.  His 
condition continued to deteriorate, and he was pronounced 
dead on October [redacted], 1998.  

According to the death certificate, the immediate cause of 
death was cerebral anoxia, due to respiratory arrest, with 
chronic obstructive pulmonary disease initiating the events 
that resulted in death.  Also noted as another significant 
condition contributing to death was myocardial infarction.  

In March 1999, the appellant submitted copies of medical and 
ambulance bills, as a claim for payment or reimbursement of 
expenses incurred during the veteran's terminal 
hospitalization in October 1998.  

In March 1999, a VA physician determined that the treatment 
was not for a service-connected disability, noting that 
chronic obstructive pulmonary disease is not an upper 
respiratory condition.  At the request of the appellant, the 
claim was again reviewed in April 1999; the physician again 
noted that service related problems had not been treated.  
The physician also noted an emergency had been present, and 
that the service had not been available at the VA facility, 
and therefore, the veteran could not have gone to the nearest 
VA facility for treatment.  However, the treatment was not 
for a service-connected disability, and, accordingly, payment 
of medical expenses was denied.  

According to an August 1999 letter from B. R. Erickson, M.D., 
who treated the veteran during his terminal hospitalization, 
the likely cause of the veteran's arrest was respiratory 
arrest due to longstanding chronic obstructive pulmonary 
disease.  Dr. Erickson did not believe that the primary cause 
of arrest was cardiac.  

After the veteran's death, the appellant pursued the pending 
claim for service connection, for accrued benefits purposes.  
In October 1999, service connection for nicotine dependence, 
chronic obstructive pulmonary disease (on the basis of new 
and material evidence) and organic anxiety disorder, for 
accrued benefits purposes, was denied.  The record does not 
reflect that this decision was appealed.  

The appellant testified at a hearing at the VAMC in August 
1999, and she and her daughter testified at a Board hearing 
in June 2001.  By and on behalf of the appellant it was 
argued that the VA should pay for the expenses of the 
veteran's October 1998 hospitalization because a medical 
emergency was present, the ambulance refused to take the 
veteran to the VA hospital despite her request, and the VA 
facility was not capable of providing the needed treatment.  
She pointed out that since it was an emergency, the 
hospitalization could not be authorized in advance.  In 
addition, she felt that chronic obstructive pulmonary disease 
was the condition requiring treatment, and that this 
disability should be service-connected.  

B.  Analysis

All relevant treatment records have been obtained, the 
appellant has been notified of the basis of the denial of the 
claim, she has not identified additional relevant evidence 
that has not already been secured, and she appeared at two 
personal hearings.  Moreover, a review of the substantially 
complete application indicates that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim.  Accordingly, the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001).   
(Recent regulations promulgated pursuant to the VCAA apply 
only to claims for benefits that are governed by 38 C.F.R. 
Part 3, and, accordingly, have no bearing on the instant 
case, which is governed by 38 C.F.R. Part 17.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).)
  
Additionally, the appellant appeared at a personal hearing in 
June 2001, with her representative, and no arguments 
pertaining to additional assistance under the VCAA, or 
additional relevant evidence, were raised.  Moreover, the 
essential facts in this case are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  Dela Cruz, 
supra.  There is no prejudice to the appellant by the Board 
deciding the case at this time on the merits.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(a) That the treatment was either for an 
adjudicated service-connected disability, or 
for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
for any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected disability 
(or, under certain circumstances, when 
participating in a course of vocational 
rehabilitation under the auspices of the VA); 
and

(b) that a medical emergency existed of such 
nature that delay would have been hazardous 
to life or health; and

(c) that VA or other Federal facilities were 
not feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.  38 U.S.C.A. § 1728 (West 
1991 & Supp. 2001); 38 C.F.R. § 17.120 
(2000).

In this case, the veteran's treatment was not for an 
adjudicated service-connected disability.  Although the 
appellant contends that chronic obstructive pulmonary disease 
should be service-connected, the requirement is that the 
disability be an adjudicated service-connected disability.  
In this case, service connection for chronic obstructive 
pulmonary disease was previously denied in January 1987, and 
a request to reopen that claim which was pending at the time 
of the veteran's death was later denied (for accrued benefits 
purposes) in October 1999.  Again, the veteran was not 
treated for an adjudicated service-connected disability.  He 
was also not treated for a non-service-connected condition 
associated with and held to be aggravating an adjudicated 
service-connected disability.  The veteran's combined service 
connected disability rating was 20 percent.  He was not rated 
permanently and totally disabled due to service-connected 
disability, nor participating in a course of vocational 
rehabilitation under the auspices of the VA.  Thus, the 
veteran did not meet the first criterion listed for 
reimbursement of unauthorized medical expenses.  

The appellant argues that the ambulance refused to take the 
veteran to the VA hospital, and that the VA did not have the 
capability to treat the veteran's condition.  Indeed, the 
physician reviewing the claim in April 1999 acknowledged that 
a medical emergency had been present, and that VA facilities 
were not feasibly available.  However, all three of the 
criteria set forth must be met in order for the VA to pay for 
unauthorized medical expenses.  Malone v. Gober, 10 Vet. App. 
539 (1997).  As a consequence, despite having met the last 
two criteria, because the veteran did not satisfy the first 
criterion, the VA may not pay the costs of the veteran's 
unauthorized medical services.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

It is also argued that the provisions of 38 C.F.R. § 17.53, 
which do not require that treatment be for a service-
connected condition, be applied in this case.  However, 
treatment under that provision must be authorized in advance.  
See Zimick v. West, 11 Vet.App. 45 (1998); 38 C.F.R. § 17.54.  
Where an emergency is present, if an application, formal or 
informal, written, by telephone or by other means of 
communication, from the veteran or someone acting on his 
behalf, is received within 72 hours of the admission, 
authorization will be deemed to have been in advance.  Id.  
However, in this case, the record does not indicate that any 
such application was received within 72 hours of the 
veteran's admission to St. Cloud Hospital.  Accordingly, 
since authorization was not obtained, or even sought, within 
72 hours of the veteran's admission, the provisions of 
38 C.F.R. § 17.53 are not for application.  

The preponderance of the evidence is against the claim for 
reimbursement or payment for unauthorized medical services 
rendered in connection with the veteran's private 
hospitalization in St. Cloud Hospital from October 12 to [redacted], 
1998, to include transportation by ambulance.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in St. 
Cloud Hospital from October 12 to [redacted], 1998, to include 
transportation by ambulance, is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

